DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0007514 A1 to Rice et al. (hereinafter “Rice”).

Referring to Applicant’s independent claim 1, Rice teaches an abrasive media composition (See Abstract of Rice; the cured abrasive coating of Rice is equivalent to Applicant’s claim term “an abrasive media composition”) comprising: a binder material comprising an epoxy resin (pars. [0035-36] of Rice); and ceramic based abrasive particles (par. [0025] of Rice), wherein the particles form 82.52 wt.% of the cured abrasive coating composition (See Table 2, Cured Abrasive Layers 1-3 of Rice), and wherein the particles have an average size of 8 μm (par. [0081]; See Tables 1 and 2, Cured Abrasive Layers 1-3 of Rice).  The exemplary abrasive particle size and amount of ceramic based abrasive particles of the Cured Abrasive Layers 1-3 taught by Rice render obvious Applicant’s claimed ranges.  The exemplary abrasive particle size of the Cured Abrasive Layers 1-3 taught by Rice lies within Applicant’s claimed range of “from 5 μm to 15 μm”. MPEP 2144.05 [R-10.2019] (I)  The exemplary amount of ceramic based abrasive particles of the Cured Abrasive Layers 1-3 taught by Rice lies within Applicant’s claimed range of “50-90% by mass”. MPEP 2144.05 [R-10.2019] (I) 
The claimed recitation “wherein the binder material is mixed with the particles in a mixer at 2,000 to 3,000 revolutions per minute, and wherein the composition is curable in a mold to form an abrasive media article” includes product-by-process limitations.  According to MPEP 2113 {R-10.2019], “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.”  In the instant case, Applicant’s claimed abrasive media composition cannot “only be defined” by the aforementioned claimed process steps by which said composition is made and independent claim 1 does not recite the aforementioned claimed process steps impart “distinctive structural characteristics” to said composition.  In addition, Applicant’s specification as originally filed does not disclose any “distinctive structural characteristics” to the resultant composition due to the aforementioned claimed process steps.  For these reasons, Applicant’s claimed abrasive media composition is the same as or obvious from the abrasive media composition of Rice, thus Applicant’s independent claim 1 is unpatentable even though the abrasive media composition of Rice may be made from a different process.

Referring to Applicant’s claim 2, Rice teaches the particles form between about 50 wt.% to about 85 wt.% of the composition (par. [0058] of Rice).  The amount of ceramic based abrasive particles taught by Rice renders obvious Applicant’s claimed range.  The amount of ceramic based abrasive particles taught by Rice encompasses entirely and shares the lowest endpoint of Applicant’s claimed range of “50-75% by mass”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 6, Rice teaches the abrasive particles comprise particles formed of at least one of aluminium oxide and silicon carbide (par. [0025] of Rice).

Referring to Applicant’s claim 7, Rice teaches the particles have an average size of 8 μm (par. [0081]; See Tables 1 and 2, Cured Abrasive Layers 1-3 of Rice). The exemplary abrasive particle size of the Cured Abrasive Layers 1-3 taught by Rice anticipate Applicant’s claimed range of “from 5 μm to 10 μm”.  MPEP 2131.03 [R-10.2019] (I)

Referring to Applicant’s independent claim 16, Rice teaches an abrasive media article (See Abstract of Rice; the coated abrasive product of Rice is equivalent to Applicant’s claim term “an abrasive media article”) comprising: ceramic based particles (pars. [0025], [0081], [0085-91]; See Tables 1 and 2, Cured Abrasive Compositions 1-3 of Rice) within a binder material that comprises epoxy resin (pars. [0035-36] of Rice), wherein the particles form 82.52 wt.% of the cured abrasive coating composition (See Table 2, Cured Abrasive Compositions 1-3 of Rice), and wherein the particles have an average size of 8 μm (par. [0081]; See Table 2, Cured Abrasive Compositions 1-3 of Rice).  The exemplary abrasive particle size and amount of ceramic based abrasive particles of the Cured Abrasive Layers 1-3 taught by Rice render obvious Applicant’s claimed ranges.  The exemplary abrasive particle size of the Cured Abrasive Layers 1-3 taught by Rice lies within Applicant’s claimed range of “from 5 μm to 15 μm”. MPEP 2144.05 [R-10.2019] (I)  The exemplary amount of ceramic based abrasive particles of the Cured Abrasive Layers 1-3 taught by Rice lies within Applicant’s claimed range of “50-90% by mass”. MPEP 2144.05 [R-10.2019] (I) 
The claimed recitations “a cast and cured composition” and “wherein the cast and cured composition is vibrated in a liquid at a frequency in the range of from 2,500Hz to 3,500Hz to form the abrasive media article” are product-by-process limitations.  According to MPEP 2113 {R-10.2019], “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.”  In the instant case, Applicant’s claimed abrasive media article cannot “only be defined” by the aforementioned claimed process steps by which said article is made and independent claim 16 does not recite the aforementioned claimed process steps impart “distinctive structural characteristics” to said article.  In addition, Applicant’s specification as originally filed does not disclose any “distinctive structural characteristics” to the resultant article due to the aforementioned claimed process steps.  For these reasons, Applicant’s claimed abrasive media article is the same as or obvious from the abrasive media article of Rice, thus Applicant’s independent claim 16 is unpatentable even though the abrasive media article of Rice may be made from a different process.

Referring to Applicant’s claims 17 and 18, the teachings “a porosity of at most 2%” and “a Shore D hardness of at least 85” are inherent within and/or obvious in light of the teachings of Rice.  The coated abrasive article of Rice comprises the identical or substantially identical constituents, amount of at least one constituent and particle size of at least one constituent as Applicant’s claimed abrasive media article of independent claim 16. MPEP 2112.01 [R-10.2019] (I) and MPEP 2131 [R-08.2017] Given these identical or substantially identical similarities between Applicant’s claimed abrasive media article and the coated abrasive article of Rice, the coated abrasive article of Rice also can exhibit and possess the claimed properties, that is, porosity and Shore D hardness, of Applicant’s claimed abrasive media article.  For this reason, the teachings “a porosity of at most 2%” and “a Shore D hardness of at least 85” are inherent within and/or obvious in light of the teachings of Rice.

Referring to Applicant’s claim 19, despite the fact Rice does not teach explicitly the shape of the cured abrasive layer or resultant coated abrasive article disclosed therein, it is known aesthetic design changes of a claimed invention [MPEP 2144.04 [R-10.2019] (I)] and changes in shape of a claimed invention [MPEP 2144.04 [R-10.2019] (IV),(B)] do not impart and are not considered distinctive, patentable features that distinguish the claimed invention from the prior art.  In the present case, Applicant’s claimed abrasive media article having “a shape of a cone, a pyramid, a paraboloid, a sphere, a cylinder, an angle cut cylinder or a tristar pyramid” does not distinguish Applicant’s claimed invention from the coated abrasive article of Rice.  For this reason, Applicant’s claimed abrasive media article is obvious in light of the teachings of Rice.

Referring to Applicant’s claim 20, The coated abrasive article of Rice comprises the identical or substantially identical constituents, amount of at least one constituent and particle size of at least one constituent as Applicant’s claimed abrasive media article of independent claim 16. MPEP 2112.01 [R-10.2019] (I) and MPEP 2131 [R-08.2017] Given these identical or substantially identical similarities between Applicant’s claimed abrasive media article and the coated abrasive article of Rice, the coated abrasive article of Rice can function and perform in the same manner as Applicant’s claimed abrasive media article.  For this reason, the claimed “a method for modifying a surface roughness of a surface of an titanium or an aluminum component, the method comprising contacting the abrasive media article of claim 16 with the surface of the component” is inherent within and/or obvious in light of the teachings of Rice.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0007514 A1 to Rice et al. (hereinafter “Rice”) as applied to claim 1 above, and further in view of United States Patent No. 5,919,549 to Van et al. (hereinafter “Van”).

Referring to Applicant’s claim 3, Rice teaches an abrasive media composition (See Abstract of Rice; the cured abrasive coating of Rice is equivalent to Applicant’s claim term “an abrasive media composition”) comprising: a binder material comprising an epoxy resin (pars. [0035-36] of Rice); and ceramic based abrasive particles (par. [0025] of Rice), wherein the particles form 82.52 wt.% of the cured abrasive coating composition (See Table 2, Cured Abrasive Layers 1-3 of Rice), and wherein the particles have an average size of 8 μm (par. [0081]; See Tables 1 and 2, Cured Abrasive Layers 1-3 of Rice).  The claimed recitation “wherein the binder material is mixed with the particles in a mixer at 2,000 to 3,000 revolutions per minute, and wherein the composition is curable in a mold to form an abrasive media article” includes product-by-process limitations.  According to MPEP 2113 {R-10.2019], “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.”  In the instant case, Applicant’s claimed abrasive media composition cannot “only be defined” by the aforementioned claimed process steps by which said composition is made and independent claim 1 does not recite the aforementioned claimed process steps impart “distinctive structural characteristics” to said composition.  In addition, Applicant’s specification as originally filed does not disclose any “distinctive structural characteristics” to the resultant composition due to the aforementioned claimed process steps.  For these reasons, Applicant’s claimed abrasive media composition is the same as or obvious from the abrasive media composition of Rice, thus Applicant’s independent claim 1 is unpatentable even though the abrasive media composition of Rice may be made from a different process.
Although Rice teaches the binder material comprises an epoxy resin (pars. [0035-36] of Rice), Rice does not teach explicitly the epoxy resin comprises “oxirane, 2,2'-((1-methylethylidene)bis(4,1-phenyleneoxymethylene))bis-, homopolymer” according to Applicant’s claim language.
However, Van teaches abrasive articles and a method for the manufacture of the articles (See Abstract of Van).  Van teaches the abrasive article comprises a backing having a first major surface and a second major surface; a first resin layer comprising a first hardened resin, the first resin layer extending over the first major surface of the backing; abrasive particles adhered within the first resin layer; a second resin layer applied over the first resin layer, the second resin layer comprising a second hardened resin; and a lofty, three dimensional, nonwoven web of fibers bonded to one another at their mutual contact points and extending through the first and second resin layers (col. 2, ll. 46-60 of Van).  Van teaches any of a variety of materials can be used as the first or second resins (col. 2, ll. 66-17 of Van).  However, Van teaches a phenolic resin is preferred for use as the first resin ( e.g., the make coat precursor) while phenolic and epoxy resins are suitable for use as a second resin (e.g., a size coat precursor) (col. 3, ll. 1-3 of Van).  In particular, Van teaches epoxy resins have an oxirane group and are polymerized by ring opening (col. 8, ll. 6-7 of Van).  There is a reasonable expectation the epoxy resin of Rice is oxirane and/or contains an oxirane group according to Van’s teachings.  As both Rice and Van teach epoxy resins are suitable binder materials for use in abrasive articles (pars. [0035-36] of Rice; col. 3, ll. 1-3 of Van), and Van teaches further epoxy resins have an oxirane group (col. 8, ll. 6-7 of Van), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to recognize and appreciate the epoxy resin of Rice is oxirane according to Van’s teachings.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Van teaches epoxy resins have an oxirane group (col. 8, ll. 6-7 of Van).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0007514 A1 to Rice et al. (hereinafter “Rice”) as applied to claim 1 above, and further in view of United States Patent No. 5,344,856 to Klein (hereinafter “Klein”).

Referring to Applicant’s claims 4 and 5, Rice teaches an abrasive media composition (See Abstract of Rice; the cured abrasive coating of Rice is equivalent to Applicant’s claim term “an abrasive media composition”) comprising: a binder material comprising an epoxy resin (pars. [0035-36] of Rice); and ceramic based abrasive particles (par. [0025] of Rice), wherein the particles form 82.52 wt.% of the cured abrasive coating composition (See Table 2, Cured Abrasive Layers 1-3 of Rice), and wherein the particles have an average size of 8 μm (par. [0081]; See Tables 1 and 2, Cured Abrasive Layers 1-3 of Rice).  The claimed recitation “wherein the binder material is mixed with the particles in a mixer at 2,000 to 3,000 revolutions per minute, and wherein the composition is curable in a mold to form an abrasive media article” includes product-by-process limitations.  According to MPEP 2113 {R-10.2019], “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.”  In the instant case, Applicant’s claimed abrasive media composition cannot “only be defined” by the aforementioned claimed process steps by which said composition is made and independent claim 1 does not recite the aforementioned claimed process steps impart “distinctive structural characteristics” to said composition.  In addition, Applicant’s specification as originally filed does not disclose any “distinctive structural characteristics” to the resultant composition due to the aforementioned claimed process steps.  For these reasons, Applicant’s claimed abrasive media composition is the same as or obvious from the abrasive media composition of Rice, thus Applicant’s independent claim 1 is unpatentable even though the abrasive media composition of Rice may be made from a different process.
Although Rice teaches a binder material comprising an epoxy resin (pars. [0035-36] of Rice), Rice does not teach explicitly the binder material comprises “a hardener in addition to the epoxy resin, wherein the hardener is different from the epoxy resin” according to Applicant’s dependent claim 4 and “the hardener comprises polyoxypropylenediamine” according to Applicant’s dependent claim 5.
However, Klein teaches a water dispersible epoxy resin composition comprising: (A) the reaction product of: (i) one or more polyepoxides; (ii) optionally, one or more poly(aromatic hydroxy) containing compounds, (iii) optionally, one or more chain terminators; and (iv) one or more nominally difunctional C12-36 fatty acids or a dimer of an unsaturated, fatty acid, and B) a sufficient amount of a surfactant to form a stable dispersion of the epoxy resin in water (See Abstract; col. 2, l. 61 – col. 3, l. 4 of Klein).  Klein teaches the water-emulsifiable epoxy resin composition allows the preparation of stable aqueous emulsions and two-part coating composition (col. 3, ll. 23-25 of Klein).  Klein teaches such coating compositions demonstrate good stability, wettability and viscosity characteristics (col. 3, ll. 25-27 of Klein).  Further, Klein teaches the coatings prepared for such coating compositions demonstrate good adhesion coalescence, flexibility, resiliency and toughness (col. 3, ll. 25-27 of Klein).  In at least one embodiment, Klein teaches a two-part coating composition comprising the water emulsion described hereinbefore as one part, and a water dispersion, emulsion, or solution of an epoxy resin curing agent, i.e. hardener, in sufficient amounts to cure the epoxy resin and form a continuous coating (col. 14, ll. 34-39 of Klein).  Klein teaches preferable curing agents which may be used in this invention are those which are soluble or dispersible in water and which contain more than about 2 active hydrogen atoms per molecule and include diamines and polyamines or adducts of such polyamines with epoxy resin (col. 14, ll. 49-54 of Klein).  In particular, Klein teaches preferred curing agents include polyoxypropylene diamines (col. 14, ll. 63-64 of Klein).  For example, when making an exemplary emulsion, Klein teaches utilizing polyoxypropylene diamine (col. 20, ll. 37, 63-64; Example 9 of Klein).  There is a reasonable expectation the epoxy resin of Rice can be modified to incorporate a hardener, e.g., polyoxypropylene diamine, according to Klein’s teachings.  Both Rice and Klein teach utilizing epoxy resins (pars. [0035-36] of Rice; col. 14, ll. 34-39 of Klein) and a curing agent (pars. [0028], [0056] of Rice; col. 14, ll. 34-39 of Klein).  And, Klein teaches further the epoxy resin curing agent acts as a hardener too (col. 14, ll. 34-39 of Klein).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Rice and utilize the curing agent, i.e., hardener, taught by Klein as the curing agent of Rice.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so as Klein teaches the suitability of an epoxy resin curing agent as a hardener. MPEP 2144.07 [R-08.2012]

Allowable Subject Matter
Claims 8 and 11-15 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 8 with particular attention to “vibrating the removed cured composition in a liquid at a frequency in the range of from 2,500Hz to 3,500Hz”.
United States Patent No. 3,864,101 to Charvat et al. (hereinafter “Charvat”) as modified by United States Pre-Grant Patent Application Publication No. 2015/0251291 A1 to Hovik (hereinafter “Hovik”) teaches the machine can be started that is, the vibration can be initiated at the desired frequency, e.g., 40 Hz to 50 Hz (pars. [0006], [0008], [0036]; FIG. 6 of Hovik). The desired frequency range taught by Charvat as modified by Hovik lies far outside Applicant’s claimed range of “from 2,500Hz to 3,500Hz” according to Applicant’s independent claim 8
For these reasons, there is no obvious reason to modify the teachings of Charvat using the teachings of any one or more of the Charvat, Rice, Hovik, Van or Klein references and teach “vibrating the removed cured composition in a liquid at a frequency in the range of from 2,500Hz to 3,500Hz” according to Applicant’s independent claim 8.

Response to Arguments
Applicant’s claim amendments, see Amendment, filed June 16, 2022, with respect to the rejection of claims 1, 6, 7 and 16 under 35 USC 102(a)(1) have distinguished the claimed invention over the cited prior art of record under 35 USC 102(a)(1).  Therefore, the aforementioned claim rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made under 35 USC 103 in view of United States Pre-Grant Patent Application Publication No. 2014/0007514 A1 to Rice et al.
Applicant’s claim amendments, see Amendment, filed June 16, 2022, with respect to the rejection of claim 20 under 35 USC 112(b); rejection of claims 8 and 13 under 35 USC 103; and, rejection of claim 9 under 35 USC 103 have distinguished the claimed invention over the cited prior art of record.  Therefore, the aforementioned claim rejections under 35 USC 103 have been withdrawn.
With respect to the remaining claim rejections under 35 USC 103, Applicant's claim amendments and remarks filed June 16, 2022 have been fully considered but they are not persuasive.
With respect to the rejection of claims 2 and 17-20 under 35 USC 103; rejection of claim 3 under 35 USC 103; and, rejection of claims 4 and 5 under 35 USC 103, Applicant asserts independent claim 1 was amended to incorporate the allowable subject matter of original dependent claim 15 and independent claim 16 was amended to incorporate the allowable subject matter of original dependent claims 9 and 10.  For these reasons, Applicant asserts independent claims 1 and 16, including claims 2-5 and 17-20 depending therefrom, are patentable over the cited prior art of record. 
Examiner disagrees.  Applicant amended independent claims 1 and 16 by incorporating process limitations of original claims 9, 10 and 15 that depend upon the claimed method of Applicant’s independent claim 8.  With respect to Applicant’s amended independent claim 1, Applicant’s claimed abrasive media composition cannot “only be defined” by the aforementioned claimed process steps by which said composition is made and independent claim 1 does not recite the aforementioned claimed process steps impart “distinctive structural characteristics” to said composition.  In addition, Applicant’s specification as originally filed does not disclose any “distinctive structural characteristics” to the resultant composition due to the aforementioned claimed process steps.  With respect to Applicant’s amended independent claim 16, Applicant’s claimed abrasive media article cannot “only be defined” by the aforementioned claimed process steps by which said article is made and independent claim 16 does not recite the aforementioned claimed process steps impart “distinctive structural characteristics” to said article.  In addition, Applicant’s specification as originally filed does not disclose any “distinctive structural characteristics” to the resultant article due to the aforementioned claimed process steps.  For these reasons, the claimed process limitations recited in Applicant’s amended independent claims 1 and 16 do not distinguish the respective claimed inventions over the cited prior art of record.  Consequently, Applicant’s remarks are not considered persuasive.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731